Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Belimpasakis et al. (U.S. PGPUB 20110238751) is made of record as describing a related method of operating an augmented reality system, comprising:
at least temporarily establishing at least one data connection between at least one first communication module of at least one first augmented reality device and at least one second communication module of at least one second augmented reality device during at least one augmented reality session,
controlling the establishment of the data connection by at least one controlling module, in form of executable code, of at least one peer-to-peer application of at least one peer-to-peer network by providing at least one second communication data set related to the second communication module to the first communication module via at least one first peer-to-peer module assigned to the first augmented reality device such that the data connection is established by the first communication module based on the provided second communication data set;
wherein the peer-to-peer network comprises a plurality of nodes, and
executing, by at least two of the nodes of the peer-to-peer network, at least the controlling means of the peer-to-peer application for providing the second communication data set to the first communication module,

wherein the controlling means is executed by the at least two nodes of the peer-to-peer network for checking the authorization of a request entity. However, none of the cited art teaches or suggests: only if all of the at least two nodes come to a positive result, the request entity is regarded as an authorized request entity, in the context of the augmented reality system. Worley, III et al. (U.S. Patent No. 9,007,473), the closest art of record, discloses a method wherein at least two nodes come to a positive result, the request entity is regarded as an authorized request entity. However, Worley does not expressly disclose the condition wherein all of the at least two nodes come to a positive result, the request entity is regarded as an authorized request entity. Sakakihara et al. (U.S. PGPUB 20100281521) and Pope et al. (U.S. Patent No. 8,639,739) disclose similar methods of authentication using multiple nodes, but do not disclose the condition all of the at least two nodes come to a positive result, the request entity is regarded as an authorized request entity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
4/5/21